Citation Nr: 1209401	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-38 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from March 11, 1980, to April 2, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  

The Veteran testified at a hearing before the Board in April 2010.  The Board remanded the Veteran's claim for additional development in August 2010.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss attributable to active military service.

2.  The objective findings relative to left ear hearing acuity show that hearing loss of the left ear was recorded in an audiometric examination undertaken in connection with the Veteran's entry into active service in March 1980.  

3.  The evidence of record shows that the Veteran clearly and unmistakably had left ear hearing loss prior to service.

4.  The Veteran's left ear hearing loss did not undergo a chronic or permanent worsening during service, beyond the natural progress of the condition.

5.  The Veteran does not have tinnitus attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ear hearing loss disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran does not have a left ear hearing loss disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

3.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2006 and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2011).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service medical records show a report of ear, nose, and throat trouble on a report of medical history form prepared in conjunction with the February 1980 entrance examination.  An examiner noted a perforated left tympanic membrane at that time.  The Veteran's February 1980 entrance examination included audiometric testing which revealed puretone thresholds of 20, 5, 10, 5, and 0 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 55, 50, 30, 20, and 30 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The records show that the Veteran was assessed with a perforated ear drum one year prior to her entry to service.  She was noted to suffer from chronic otitis media of the left ear which existed prior to service and a perforated tympanic membrane of the left ear which existed prior to service.  The right ear was noted to be within normal limits.  

A March 1980 audiometric evaluation was not interpreted but the examiner noted conductive hearing loss of the left ear and very mild hearing loss in the right ear.  A separation examination was not associated with the records.  The records do not include a report of tinnitus at any time during the Veteran's period of service.  

Private treatment reports dated from April 1980 to August 1989 show treatment for chronic suppurative otitis media of the left ear from April 1980 to August 1980.  In July 1989, the Veteran was diagnosed with resolving right otitis media with tympanic membrane perforation.  

A June 1980 operative report from St. Mary-Corwin Hospital shows that the Veteran underwent a left tympanoplasty at that time.  

A June 1994 operative report from Parkview Episcopal Medical Center shows that the Veteran underwent a right tympanoplasty at that time.  

At an August 1991 VA audiometric examination, audiometric testing found puretone thresholds of 15, 20, 20, and 10 decibels in the right ear at 1000, 2000, 3000, 4000 Hertz and 20, 20, 10, and 20 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  The examiner assessed the Veteran with a ruptured right tympanic membrane.  The examination report is negative for any complaints of tinnitus. 

At an October 2006 VA audiometric examination, the Veteran reported that her hearing loss began while in boot camp following a perforated right eardrum during her flight.  The Veteran reported intermittent tinnitus and she denied civilian noise exposure.  The examiner noted that the Veteran's February 1980 entrance examination shows normal hearing in the right ear and a moderate rising to mild sloping to moderately severe hearing loss in the left ear.  The examiner noted that the Veteran received treatment for her left ear beginning in March 1980.  Audiometric testing revealed puretone thresholds of 40, 40, 30 20, and 20 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 60, 45, 35, 45, and 40 decibels in the left ear at 500, 1000, 2000, 3000, and 4000.  Word recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with mild conductive hearing loss rising to normal hearing in the right ear and a moderate to severe mixed hearing loss rising to a moderate to mild conductive hearing loss in the left ear.  The examiner noted that rare ringing in the ears as the Veteran described was consistent with normal ear function and was not considered tinnitus for rating purposes.  The examiner concluded that due to the presence of hearing loss and a positive history of ear infections prior to the Veteran's entrance into service, it was not at least as likely as not that the Veteran's hearing loss was due in part to her period of service.  

VA outpatient treatment reports dated from May 2006 to April 2010 show treatment for eustachian tube dysfunction and reports of ear aches and right ear drainage.  In July 2006, an audiometric examination found puretone thresholds of 45, 35, 30, 25, and 20 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 45, 40, 35, 35, and 35 decibels in the left ear at 500, 1000, 2000, 3000, and 4000.  Word recognition was 100 percent bilaterally.  The Veteran reported tinnitus every other day in the right ear lasting a few seconds and infrequent tinnitus in the left ear.

In June 2007, an audiometric examination found puretone thresholds of 40, 40, 20, 20, and 20 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 55, 40, 35, 45, and 40 decibels in the left ear at 500, 1000, 2000, 3000, and 4000.  Word recognition was 100 percent in the right ear and 96 percent in the left ear.

In January 2008, an audiometric examination found puretone thresholds of 35, 25, 20, 15, and 15 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 45, 35, 40, 40, and 40 decibels in the left ear at 500, 1000, 2000, 3000, and 4000.  Word recognition scores were 100 percent bilaterally.  The Veteran denied tinnitus at that time.

At an April 2010 hearing before the Board, the Veteran testified that about a week after her flight to basic training she started coughing and had drainage from her ears.  She indicated that she believed the coughing and drainage was caused by the pressure of the airplane.  She reported that she felt her ear pop while on the plane.  She was unsure if it was the right or left ear because she has had problems with both ears.  The Veteran testified that she was sent to a specialist and was informed that she had a perforated eardrum due to the pressure in the airplane.  She reported constant tinnitus since that time.  She indicated that she underwent surgical procedures on her ears following service.  She denied exposure to loud noises during her brief period of service and since service.  She indicated that a private physician who was retired had informed her that her hearing loss and tinnitus could have resulted from the incident while flying.    

At an October 2010 VA audiometric examination, the Veteran reported no military, occupational, or recreational noise exposure.  She indicated that she sustained a perforated left eardrum due to pressure changes while flying.  She also noted ear infections as a child and a perforation prior to service.  The Veteran reported intermittent recurrent tinnitus since service.  Audiometric testing revealed puretone thresholds of 35, 30, 20, 15, and 15 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 45, 35, 35, 45, and 35 decibels in the left ear at 500, 1000, 2000, 3000, and 4000.  Word recognition was 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran with no hearing loss of the right ear per 38 C.F.R. § 3.385 and mixed mild hearing loss of the left ear.  The examiner indicated that following a review of the claims file and the Veteran's report, it was reasonable to assume that the Veteran was not exposed to significant hazardous noise levels while in service.  The examiner noted that electronic testing conducted at the Veteran's enlistment and discharge shows that the Veteran did not have hearing damage while in service (no aggravation of pre-existing hearing gloss, no significant threshold shift beyond normal variability while in service).  Further, an audiological assessment conducted at a September 1991 VA examination revealed hearing sensitivity within normal limits.  The examiner opined, based on a review of the entire claims file, that the Veteran's hearing loss and tinnitus were less likely as not caused by or as a result of noise exposure or some other event in service and were more likely due to pre-existing (prior to service) hearing loss and/or pre-existing and post-service etiologies.  

An October 2010 VA ear disease examination was also associated with the claims file.  However, the examination refers to ear disease and does not include any audiometric testing.  The examiner did note that the Veteran had bilateral chronic otitis media which preceded service with no additional injury to the ears while in service.  The examiner concluded that the natural progression of chronic otitis media included suppurative infection resulting in damage to the structure of the ear with scarring, retraction, perforation, and erosion occurring over time with residuals of hearing loss and tinnitus.  

Right Ear Hearing Loss and Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss or tinnitus.  

The Veteran's military service consisted of only twenty-three days of service and the evidence does not indicate that the Veteran experienced any loud noise exposure during service.  Moreover, there is an absence of a report of tinnitus or any evidence of right ear hearing loss that met the criteria for a hearing loss disability as defined by VA until July 2006, more than twenty-six years after the Veteran separated from service.  The Veteran also reported right ear tinnitus at that time.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of right ear hearing loss and tinnitus is also evidence that weighs against the Veteran's claim.  

The October 2006 VA examiner concluded that rare ringing in the ears as the Veteran described was consistent with normal ear function and was not considered tinnitus for rating purposes and that due to the presence of hearing loss and a positive history of ear infections prior to the Veteran's entrance into service, it was not at least as likely as not that the Veteran's hearing loss was due in part to her period of service.  The October 2010 VA examiner acknowledged the Veteran's report of tinnitus and noted that audiometric testing for the right ear performed at that time did not show impaired hearing for VA purposes.  However, prior audiometric testing revealed right ear hearing loss for VA purposes.  In any event,  the October 2010 examiner found that the Veteran's hearing loss and tinnitus were less likely as not caused by or as a result of noise exposure or some other event in service and were more likely due to pre-existing (prior to service) hearing loss or pre-existing  and post-service etiologies.  Furthermore, there is no evidence of the Veteran having a documented right ear sensorineural hearing loss that met the criteria for a compensable rating or tinnitus within one year after service.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board acknowledges the Veteran's assertions that she currently has right ear hearing loss and tinnitus as the result of her active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which she had first-hand knowledge, such as subjective complaints of trouble hearing and ringing in the ears since service and her assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialists who reviewed the record, and found that a relationship between the Veteran's current disabilities and service were less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current right ear hearing loss and tinnitus to her service or any noise exposure during her service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss and tinnitus and those claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

Left ear hearing loss was noted at the time of the Veteran's examination, acceptance, and enrollment into her period of service.  Audiometric testing obtained at the Veteran's entrance into service found disabling hearing loss.  38 C.F.R. § 3.385 (2011).  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's condition existed prior to service.  However, the Board can conclude that the presumption of aggravation has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  38 C.F.R. § 3.306 (2011).

The Board finds that the competent medical evidence of record supports the finding that the Veteran's condition did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with left ear hearing loss and left service twenty-three days later with the same.  There is no evidence to suggest that the Veteran experienced any loud noise exposure during her brief period of active duty.  The Veteran entered service in February 1980 and audiometric testing revealed left ear hearing loss.  The Veteran was treated for a perforated left eardrum in March 1980 and was thereafter discharged from service.  The October 2006 VA examiner concluded that due to the presence of hearing loss and a positive history of ear infections prior to the Veteran's entrance into service, it was not at least as likely as not that the Veteran's hearing loss was due in part to her period of service.  Moreover, the October 2010 VA audiologist concluded that the Veteran's hearing loss was less likely as not caused by or as a result of noise exposure or some other event in service and was more likely due to pre-existing (prior to service) hearing loss or pre-existing and post-service etiologies.  The October 2010 ear disease VA examiner concluded the natural progression of chronic otitis media includes suppurative infection resulting in damage to the structure of the ear with hearing loss among other things.  Additionally, the Veteran's uninterpreted left ear audiometric examination performed in March 1980 shows no significant shift in hearing thresholds when compared with the February 1980 entrance audiometric examination in the opinion of the October 2010 VA audiometric examiner.  

Consequently, the Board finds that the preponderance of the evidence is against a finding that the preexisting left ear hearing loss disability underwent any increase during her brief service.  However, even if any increase in disability is shown, the evidence of record includes specific findings that show that any increase in the preexisting disability of left ear hearing loss was merely the natural progress of the disorder.

The Board acknowledges the Veteran's assertions that she currently has left ear hearing loss as the result of her active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which she had first-hand knowledge, such as subjective complaints of trouble hearing since service and her assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialists who reviewed the record, and found that a relationship between the Veteran's current disability and service was less likely.  Those health care specialists have found that the preexisting left ear hearing loss either did not increase during service, or that any increase was the result of the natural progress of the condition.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current left ear hearing loss to her service or any noise exposure during her service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board finds that while the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran had left ear hearing loss prior to entrance to service, that disability did not increase in severity during service beyond the natural progress of the disability during her service.  Therefore, service connection may not be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


